                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

PUBLIC SERVICE COMPANY OF
NEW MEXICO,

              Plaintiff,

vs.                                                            CV No. 15-501 JAP/CG

APPROXIMATELY 15.49 ACRES OF LAND
IN MCKINLEY COUNTY, NEW MEXICO, et al.,

              Defendants.


Consolidated with


LORRAINE BARBOAN, et al.

              Plaintiffs,

vs.                                                            CV No. 15-826 JAP/CG

PUBLIC SERVICE COMPANY OF
NEW MEXICO, et al.

              Defendants.

                            ORDER TO FILE STATUS REPORT

       THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that the parties shall file a joint status report by December 10, 2018. The

joint status report shall state when the parties anticipate the probate process for

Defendant Dehiya’s estate will be completed so the Court can reset the Rule 16

scheduling conference.

 

                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
